Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 1 of 12 PageID #: 811




                                     008001
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 2 of 12 PageID #: 812




                                     008002
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 3 of 12 PageID #: 813




                                     008003
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 4 of 12 PageID #: 814




                                     008004
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 5 of 12 PageID #: 815




                                     008005
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 6 of 12 PageID #: 816




                                     008006
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 7 of 12 PageID #: 817




                                     008007
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 8 of 12 PageID #: 818




                                     008008
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 9 of 12 PageID #: 819




                                     008009
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 10 of 12 PageID #: 820




                                      008010
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 11 of 12 PageID #: 821




                                      008011
Case 4:20-cr-00142-SDJ-KPJ Document 54-8 Filed 07/28/20 Page 12 of 12 PageID #: 822




                                      008012
